Exhibit 10.1

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

STOCK OPTION AGREEMENT

RECITALS

A. The Corporation has implemented the Plan for the purpose of providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in this Agreement, the Notice of Grant of Stock Option (the “Grant Notice”)
or in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price. The name of the
Optionee, the Grant Date, the Exercise Price, the number of Option Shares and
the Exercise Schedule are as specified in the Grant Notice.

2. Option Term. This option shall have a maximum term of seven (7) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Article Two, Section I(C)(1) of the Plan or Article Two, Section IV(A) or (C) of
the Plan.

3. Limited Transferability. The transferability of this option shall be governed
by Article Two, Section I(F) of the Plan.

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments in accordance with the Exercise Schedule set forth
in the Grant Notice. As the option becomes exercisable for such installments,
those installments shall accumulate, and the option shall remain exercisable for
the accumulated installments until the Expiration Date or sooner termination of
the option term under Article Two, Section I(C)(1) of the Plan or Article Two,
Section IV(A) or (C) of the Plan.

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date in accordance with Article Two, Section I(C)(1) of the Plan.



--------------------------------------------------------------------------------

6. Change in Control. The effect of a Change in Control of the Corporation on
this option shall be governed by Article Two, Section IV(A)(C) and (D) of the
Plan.

7. Adjustment in Option Shares. Should any change identified in Article One,
Section V(G) of the Plan be made to the Common Stock, then the equitable
adjustments identified in such section shall be made to this option to reflect
such change and thereby preclude a dilution or enlargement of benefits
hereunder.

8. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation of the exercise of
this option for one or more Option Shares.

(ii) [Pay the aggregate Exercise Price for the purchased shares in one or more
of the forms identified in Article Two, Section I(A)(2) of the Plan.] [Pay the
aggregate Exercise Price for the purchased shares in the form identified in
Article Two, Section I(A)(2)(iii) of the Plan].

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable income
and employment tax and Foreign Tax withholding requirements and any employer
taxes passed through to the Optionee under Article Two, Section V.B., V.C. or
V.D of the Plan applicable to the option grant, exercise, or vesting.

(b) As soon as administratively practicable following the date on which the
option is exercised in accordance with this Paragraph 8, the Corporation shall
issue to or on behalf of Optionee (or any other person or persons exercising
this option) a certificate (which may be in electronic form) for the purchased
Option Shares, with the appropriate legends, if applicable.

(c) In no event may this option be exercised for any fractional shares.

9. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Global or Global Select Market,
if applicable) on which the Common Stock may be listed for trading at the time
of such exercise and issuance.



--------------------------------------------------------------------------------

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

10. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.

11. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be delivered electronically through the
procedure set forth on the website maintained by the Corporation-designated
brokerage firm for awards under the Plan or in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be delivered electronically or in writing
addressed to Optionee at the most recent address on file with the Corporation
for the Optionee. All notices shall be deemed effective upon personal or
electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

12. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of New Jersey without
resort to that State’s conflict-of-laws rules.

14. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan. In no event
shall the Option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.



--------------------------------------------------------------------------------

15. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or
(B) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Permanent Disability.

(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.

(c) Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Change in Control transaction
occurs does not, when added to the aggregate value (determined as of the
respective date or dates of grant) of the Common Stock or other securities for
which this option or one or more other Incentive Options granted to Optionee
prior to the Grant Date (whether under the Plan or any other option plan of the
Corporation or any Parent or Subsidiary) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such Change in Control, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.

(d) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, this option and each of
those other options shall be deemed to become first exercisable in that calendar
year, on the basis of the chronological order in which such options were
granted, except to the extent otherwise provided under applicable law or
regulation.